 Case 3:21-cv-00811-NJR Document 14 Filed 07/30/21 Page 1 of 4 Page ID #80



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KAYLA BENOIT and
 NICOLE CASTLEBERRY,

                   Plaintiffs,

 v.                                              Case No. 3:21-CV-811-NJR

 U.S. ARMY CORPS OF ENGINEERS,

                   Defendant.

                                          ORDER

ROSENSTENGEL, Chief Judge:

       On July 29, 2021, this matter came before the Court for a hearing on a Temporary

Restraining Order (TRO) granted by the undersigned on July 16, 2021. (Doc. 10). Plaintiffs

Kayla Benoit and Nicole Castleberry appeared pro se. Defendant U.S. Army Corps of

Engineers (“the Corps”) appeared through counsel, Assistant United States Attorney

Nathan Stumpf.

       In their Complaint, Plaintiffs allege the Corps violated their due process rights

under the Fifth and Fourteenth amendments when it terminated a lease for land on which

they own property, a cabin, in Jersey County, Illinois. The lease was terminated after

Plaintiffs failed to make a six-month rent payment of $275, which was due January 1,

2021. Plaintiffs claim—and the Corps does not dispute—that they never received the

invoice for rent or the Corps’s lease termination notices.

       After finding that Plaintiffs have a “better than negligible” chance of succeeding

on the merits of their claim, that they face irreparable harm, that Plaintiffs will suffer great



                                         Page 1 of 4
 Case 3:21-cv-00811-NJR Document 14 Filed 07/30/21 Page 2 of 4 Page ID #81



harm if a TRO is not issued, and that the public interest weighs in favor of granting a

TRO, the Court enjoined Defendant U.S. Army Corps of Engineers from destroying,

demolishing, or taking any other action as to the real property located at Mississippi River

Pool 26, Lot No. 004, Otter Creek Subdivision, Jersey County, Illinois. (Doc. 10). The TRO

is set to expire at 2:30 p.m. on July 30, 2021.

       On July 27, 2021, the Corps filed a Motion to Dismiss for Lack of Jurisdiction and

to Dissolve the Temporary Restraining Order. (Doc. 12). The Corps asserts the TRO

should be dissolved because Plaintiffs cannot demonstrate a substantial likelihood of

success on the merits of their complaint. Specifically, Plaintiffs failed to timely pay their

rent and, therefore, they terminated the lease. Importantly, the Corps also raised complex

issues regarding the Court’s subject matter jurisdiction in light of the Contract Disputes

Act, 41 U.S.C. § 7101, et seq. At the hearing on the TRO, the Corps admitted there is a split

of authority as to whether the issue in this case would be governed by the Contract

Disputes Act and, thus, whether this Court has subject matter jurisdiction.

       Due to the intricacies of the law involving the Court’s subject matter jurisdiction,

the Court finds it prudent at this junction to appoint counsel for Plaintiffs, who have had

no success finding an attorney to represent them. See Pruitt v. Mote, 503 F.3d 647, 649 (7th

Cir. 2007) (court has discretion to appoint counsel when indigent plaintiff has made

reasonable attempt to obtain counsel and the difficulty of the case warrants

representation). In accordance with 28 U.S.C. § 1915(e)(1) and Local Rules 83.1(i) and

83.9(b), attorney Emily J. Johnson of Hunter & Johnson, P.C. is ASSIGNED to represent

Plaintiffs. Further, to provide sufficient time for Ms. Johnson to enter an appearance and



                                         Page 2 of 4
 Case 3:21-cv-00811-NJR Document 14 Filed 07/30/21 Page 3 of 4 Page ID #82



provide a response to the Corps’s motion, and with the consent of the Corps, the Court

hereby EXTENDS the Temporary Restraining Order for 60 days. The Temporary

Restraining Order will now EXPIRE at 2:30 p.m. on September 28, 2022.

       On or before August 9, 2021, assigned counsel shall enter her appearance in this

case. Counsel is ORDERED to file a response to the Motion to Dismiss for Lack of

Jurisdiction and to Dissolve the Temporary Restraining Order (Doc. 12) on or before

September 8, 2021. The Corps may file a reply brief, not to exceed 10 pages, on or before

September 15, 2021.

       Attorney Johnson is free to share responsibilities with an associate who is also

admitted to practice in this district court. Assigned counsel, however, must enter the case

and shall make first contact with Plaintiffs, explaining that an associate may also be

working on the case. Plaintiffs should wait for their attorney to contact them in order to

allow counsel an opportunity to review the court file.

       The Clerk of Court is DIRECTED to transmit this Order and a copy of the docket

to attorney Johnson. The electronic case file is available through the CM/ECF system.

       Now that counsel has been assigned, Plaintiffs shall not personally file anything

in this case, except a pleading asking to have counsel withdraw from representation. If

counsel is allowed to withdraw at the request of Plaintiffs, there is no guarantee the Court

will appoint other counsel to represent Plaintiffs.

       Counsel is ADVISED to consult Local Rules 83.8-83.14 regarding pro bono case

procedures.




                                       Page 3 of 4
 Case 3:21-cv-00811-NJR Document 14 Filed 07/30/21 Page 4 of 4 Page ID #83



       Because Plaintiffs are proceeding in forma pauperis, they may proceed without

prepayment of the filing fee. If Plaintiffs should recover damages in this action (either by

verdict or settlement), Plaintiffs and their counsel are ADVISED that Plaintiffs will be

obligated to pay the filing fee out of their monetary recovery.

       Section 2.6 of this Court’s Plan for the Administration of the District Court Fund

provides for a degree of reimbursement of pro bono counsel’s out-of-pocket expenses, as

funds are available. The Plan can be found on the Court’s website, as well as the form

motion    for   out-of-pocket    expenses     and    an   Authorization/Certification      for

Reimbursement. Any motion for reimbursement must be made within 30 days from the

entry of judgment, or reimbursement will be waived. See SDIL-LR 83.13. The funds

available for this purpose are limited, however, and counsel should use the utmost care

when incurring out-of-pocket costs. In no event will funds be reimbursed if the

expenditure is found to be without a proper basis. The Court has no authority to pay

attorney’s fees in this case. No portion of a partial filing fee assessed pursuant to 28 U.S.C.

§ 1915 will be reimbursed. Counsel may be reimbursed for PACER fees for this case.

       Counsel may contact Plaintiffs at the phone number(s) listed on the docket sheet.


       IT IS SO ORDERED.

       DATED: July 30, 2021


                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                        Page 4 of 4
